Citation Nr: 1758657	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  97-32 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability. 

3.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus (diabetes).  

4.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as due to low back disability, diabetes, and herbicide exposure.    

5.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as due to low back disability, diabetes, and herbicide exposure.  

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for an eye disability, to include as due to diabetes.  

8.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure and diabetes.  

9.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, diabetes and/or posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.  He was awarded a Purple Heart and a Combat Infantryman Badge.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The claim for service connection for a back disability was initially denied in an unappealed December 1989 rating decision and then again in an unappealed September 1994 rating decision.  The Board finds that the benefits claimed and denied in in each of these prior rating decisions and the current claim are the same as the Veteran has identified the same disability in both claims.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim adjudicated in 1989 and 1994.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

The Veteran and his spouse provided testimony during a hearing before the undersigned at VA Central Offices in September 2017.  A transcript of this hearing has been associated with the claims file.  

As explained below, during the Board hearing, the Veteran withdrew his claim for an initial compensable disability rating for erectile dysfunction.  In addition, the Board is reopening the claim for service connection for a back disability.  

The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the September 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for an initial compensable disability rating for erectile dysfunction.

2.  In December 1989 and September 1994, service connection for a back disability was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of each decision.  

3.  Evidence received more than one year after the September 1994 decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial compensable disability rating for erectile dysfunction are met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The December 1989 and September 1994 rating decisions that denied service connection for a back disability are final.  38 U.S.C. §§ 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (2017).

3.  Evidence received more than one year since the September 1994 decision is new and material and the claim for service connection for a back disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

During the September 2017 Board hearing, the Veteran stated that he would like to withdraw the appeal for an initial compensable disability rating for erectile dysfunction.  

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for an initial compensable disability rating for erectile dysfunction is dismissed.

Claim to Reopen: Back Disability

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for a back disability was initially denied in an unappealed December 1989 rating decision on the basis that a back disability was not demonstrated during service.  The Veteran did not issue a notice of disagreement or new and material evidence within one year of notice of the rating decision.  Therefore, the decision on the claim became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

The claim was again denied in a September 1994 rating decision on the basis that new and material evidence had not been received and again the Veteran did not issue a notice of disagreement or new and material evidence within one year of notice of the rating decision.  Therefore, that rating decision also became final.  Id.  

At the time of the prior final denials, the Veteran had asserted that his back disability began during or just after service, although he had not elaborated on just how he incurred the disability or when and how his symptoms came to be.  Recently, during the Board hearing, the Veteran reported that he incurred his back disability at the same time he incurred a hernia during service.  He stated that he was helping build a bunk by carrying a heavy wooden pole in the field in Vietnam when the others carrying the pole dropped it without warning.  The Veteran describes how to was jerked down with the pole and how he has been experiencing back symptoms ever since.  

This evidence is new and material to the reason for the prior denial, namely whether he incurred a back disability as a result of an in-service injury.  As such, the claim is reopened.  


ORDER

The claim for an initial compensable disability rating for erectile dysfunction is dismissed.  

New and material evidence having been received; the claim for service connection for a back disability is reopened.  


REMAND

During the Board hearing, the Veteran reported that he received regular VA treatment and had upcoming treatment scheduled regarding his eyes, diabetes, and neuropathy of the upper and lower extremities.  The last VA treatment record in the claims file is dated in 2013.  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made)

In addition, the Veteran reported that his service-connected diabetes had worsened since the last VA examination conducted in 2009.  A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  As the claim demonstrates that the Veteran's disability may have worsened since the last examination in 2009, a new examination must be provided to assess the current severity of diabetes.

The Board must also request VA examination and etiology opinions regarding the claimed neuropathy of the upper and lower extremities, back disability, eye disability, skin disability, and hypertension.  The Veteran alleges that proximate relationships may exist between service-connected diabetes and his neuropathy, eye, skin, and hypertension disabilities and between service-connected PTSD and his hypertension disability.  Moreover, the Veteran contends that his current skin and hypertension disabilities may be etiologically related to in-service herbicide exposure.  Finally, the Veteran contends that he incurred a current back disability as a result of an injury during service that also resulted in an abdominal hernia.  The Board notes that the hernia is documented in the service treatment records. However, there is also evidence of a post-service motor vehicle accident in 1992.  The Board finds that a VA examination is necessary in order to assess the nature and etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since January 2013 and associate them with the claims file. 

2.  Provide the Veteran with a VA examination to determine the nature and severity of service-connected diabetes.  All manifestations and the severity must be described in detail.  

The examiner must also list and describe any other disability proximately related to service-connected diabetes, to include peripheral neuropathy of the upper and lower extremities, an eye disability, a skin disability, and/or hypertension.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether any currently diagnosed disability is etiologically related to (i.e. was proximately caused, or worsened by) his service-connected diabetes.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Provide the Veteran with a VA examination to determine the current nature and etiology of any current neuropathic symptoms of the upper and lower extremities, eye disability, skin disability, hypertension disability, and back disability.  

The claims file must be provided to and reviewed by the examiner.  All required tests should be conducted.   After the completion of the examination, the examiner is asked to provide the following:

a. A list of all current upper and lower extremity, eye, skin, and back disabilities, and should specifically state whether the Veteran has peripheral neuropathy of the any extremity, an eye disability, a skin disability, or a back disability.  

b. An opinion as to whether it is at least as likely as not (50 percent probability or more) that any current neuropathy of the extremities, eye disability, skin disability, or hypertension disability had onset in service or is otherwise related to a disease or injury in service, including his conceded exposure to herbicides.  

c. An opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service, including the in-service injury involving carrying a heavy log that was dropped before the Veteran could let go.  

The examiner should comment on the Veteran's reports that the back symptoms stemmed from the same injury that led to the hernia, which is documented in the service treatment records, as well as the evidence of a 1992 motor vehicle accident.
  
d. An opinion as to whether the Veteran's hypertension disability was either (a) proximately caused by or (b) proximately aggravated by her service-connected PTSD.  If the examiner states the hypertension disability is aggravated by service-connected PTSD, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by PTSD beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


